In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated January 3, 2006, which granted the defendants’ motion for summary judgment dismissing the complaint and denied their cross motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The defendants established their prima facie entitlement to judgment as a matter of law by establishing that they neither knew nor should have known that their dog had any propensity to bump into people (see Cameron v Harari, 19 AD3d 631 [2005]; Althoff v Lefebvre, 240 AD2d 604 [1997]; cf. Anderson v Carduner, 279 AD2d 369 [2001]). In opposition, the plaintiffs failed to raise a triable issue of fact (see Zelman v Cosentino, 22 AD3d 486 [2005]; Althoff v Lefebvre, supra). Mastro, J.P., Santucci, Krausman and Carni, JJ., concur.